MORGAN, I.,
dissenting. I think, as the laws now stand, that the plaintiff had the right to occupy the seat in the defendant’s theatre which his *387ticket called for, and had the defendant been present when the plaintiff’s access to the seat was denied him, or had he authorized his employee to refuse to the plaintiff the exercise of his rights, I should’ agree with the majority as to the amount of damages allowed.' But the defendant was not present, and his employee was not authorized by him to act as he did. Still, he is responsible for the illegal act of his employee (who still remains in his employ), and I think he should be made to pay for his illegal and improper conduct. -I think a judgment for one hundred dollars: would be reasonable and proper.